         Case 1:18-cv-01551-ESH Document 156 Filed 01/21/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.

                 Plaintiffs,

                          v.
                                                     Civil Action No.18-1551 (ESH)
  UNITED STATES DEPARTMENT OF
  THE ARMY, et al.,

                 Defendants.



                               DEFENDANTS’ STATUS REPORT

       In accordance with the Court’s August 13, 2018 Order (ECF No. 23), Defendants

respectfully submit this status report. The Court’s August 13, 2018 order requires Defendants to

provide bi-weekly status reports “with any updates regarding [1] the Army’s policy with respect

to administrative separation procedures applicable to DEP and DTP members, as well as [2] any

intention to discharge any DEP or DTP members in accordance with this policy.” Order (ECF

No. 23) at 2.

       1.   The Army’s October 26, 2018 policy memorandum (ECF No. 50-1), with regard to

MAVNIs who receive unfavorable MSSRs and/or MSSDs, remains in effect and has not been

changed or otherwise amended.

       2. As of the date of this report, the Army has not initiated any administrative

separations pursuant to the October 26, 2018 policy memorandum (ECF No. 50-1). The Army

intends to begin initiating the involuntary administrative separation process under the October

26, 2018 policy memorandum for DEP members who received unfavorable MSSDs. Id. at ¶ 4.

       3. Defendants will comply with the Court’s October 22, 2019 Order (ECF No. 145) and
         Case 1:18-cv-01551-ESH Document 156 Filed 01/21/20 Page 2 of 3



the Court’s January 21, 2020 Order (ECF No. 155) prior to sending any “Phase 2” letters

initiating involuntary separations.

       4.   Although not responsive to the reporting requirements from the Court’s August 13,

2018 Order, Defendants provide the following information to update the Court on various issues

in this case. These numbers were previously reported to the Court at today’s hearing.

               a. On January 16, 2020, in accordance with Department of Defense policy, the

                   Assistant Secretary of the Army for Manpower and Reserve Affairs (“ASA

                   M&RA”) issued a favorable Military Service Suitability Determination

                   (“MSSD”) for named plaintiff Lucas Calixto. In light of the original adverse

                   Military Service Suitability Recommendation (“MSSR”) by the Department of

                   Defense’s Central Adjudication Facility (“DODCAF”), Plaintiff Calixto’s

                   favorable MSSD, with the mitigating matters he provided consistent with the

                   Army’s October 26, 2018, policy, has been forwarded to the DODCAF for

                   final adjudication and issuance of a final National Security Determination

                   (“NSD”).

               b. As of January 16, 2020, the Army has issued 932 adverse MSSR notices.

                   Approximately 606 were issued to DTPs and approximately 326 were issued

                   to DEPs. The Army has received 286 responses.

               c. As of January 16, 2020, the Army has issued 41 MSSDs in accordance with

                   the October 26, 2018 policy: 6 favorable MSSDs, of those DODCAF has

                   already issued 2 favorable final NSDs; and 35 unfavorable MSSDs.

               d. On November 19, 2019, the U.S. Army Reserve forwarded letters offering

                   reinstatement to 18 discharged DTP MAVNIs. The letter provided notice that



                                                2
        Case 1:18-cv-01551-ESH Document 156 Filed 01/21/20 Page 3 of 3



                 the individual had 30 days from receipt to submit a response. Of the 18 offers,

                 the Army received delivery confirmations for 14, while the remaining 4 were

                 returned as undeliverable. As of January 10, 2020, of the 14 offers with

                 confirmed delivery, the Army has received responses from 3 individuals: 2

                 declined reinstatement and 1 accepted reinstatement. The Army has received

                 no response from the remaining 11 individuals. Individuals who have failed to

                 respond will be processed as having declined the offer of reinstatement.

Dated: January 21, 2020                    Respectfully submitted,

                                           JESSIE K. LIU
                                           D.C. Bar # 472845
                                           United States Attorney

                                           DANIEL F. VAN HORN
                                           D.C. Bar # 924092
                                           Chief, Civil Division


                                   By:     /s/ Jeremy A. Haugh
                                           JEREMY A. HAUGH
                                           Special Assistant United States Attorney
                                           555 4th Street, N.W.
                                           Washington, D.C. 20530
                                           (202) 252-2574
                                           jeremy.haugh@usdoj.gov


                                           Attorneys for Defendants




                                              3
